Exhibit 10.161

 



SERVICES AGREEMENT

 

This SERVICES AGREEMENT dated as of February 20th, 2013 (this "Agreement"), by
and between RJL Computer Consulting (the ·service Company"), and VG Life
Sciences Inc., a Delaware corporation (the "Company"). Each of the Company and
the Service Company is sometimes herein also called a "Party" and collectively
the "Parties".

 

WHEREAS, the Company desires to retain the Service Company to provide the
Services (as hereinafter defined) to the Company, and the Service Company
desires to provide the Services to the Company, upon the terms, provisions and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1. Retention of Consultant.

 

(a) The Company hereby retains the Service Company to provide the Services to
the Company during the Service Period (as hereinafter defined), and the Service
Company hereby agrees to provide the Services to the Company during the service
period, all upon the terms, provisions and conditions contained in this
Agreement.

 

(b) The retention of the Service Company hereunder is on a non-exclusive basis.
Accordingly, the Company may and will engage other entities and persons to
provide services to the Company that are similar to the Services. During the
Service Period the Service Company may provide consulting services that are
similar to the services to any person or entity whose business is similar to, or
compete with, the business of the Company.

 

2. Services.

 

(a) The "Services" to be provided by the Service Company shall consist of, and
shall be defined for purposes of, this Agreement as Exhibit A, attached hereto.

 

1) The Service Company shall provide the Services faithfully and to the best of
the Service Company's ability and in accordance with high ethical standards. In
connection with the performance of the Services, the Service Company shall
comply with all applicable laws and regulations.

 

3. Compensation.

 

In consideration for the Services rendered by RJL Computer Consulting and
contemplated herein, VG Life Sciences Inc. agrees to pay the following
compensation (the "Compensation"):

 

I. (a) 500,000 shares of VGLS restricted 144 common stock issuable immediately
upon the execution and delivery of this Agreement.

 

RJL Computer Consulting and VG Life Sciences Inc. agree that the foregoing
compensation is for engagement of services indicated and is earned upon the
execution and delivery of this Agreement. Both parties further agree that
consideration for the shares is the full delivery and installation of new phone
system. Compensation shall not be refundable for any reason whatsoever. If VGLS
decides to terminate this Agreement prior to end of the Term no refund will be
due to VGLS and no additional compensation will be payable to RJL Computer
Consulting.

1

 

 

INDEPENDENT CONTRACTOR

 

RJL Computer Consulting is an independent contractor responsible for
compensation of its agents, employees and representatives, as well as all
applicable withholding and taxes (including unemployment compensation) and all
workers' compensation insurance.

 

Amendment; Waiver; Entire Agreement

 

This Agreement may not be modified, amended, altered or supplemented, except by
a written agreement executed by each of the parties hereto. No course of dealing
between the parties shall constitute a waiver or amendment of this Agreement.
Any waiver by a party, of any breach of or failure to comply with any term,
provision or condition of this Agreement by the other party hereto shall not be
construed as, or constitute, a continuing waiver of such term, provision or
condition, or a waiver of any other breach of, or failure to comply with, any
other term, provision or condition of tills Agreement, any such waiver to be
limited to the specific matter and instance for which it is given. No waiver of
any such breach or failure or of any term, provision or condition of this
Agreement shall be effective unless in a written instrument signed by the party
granting the waiver. No failure or delay by either party to enforce or exercise
its rights hereunder shall be deemed a waiver hereof, nor shall any single or
partial exercise of any such right or any abandonment or discontinuance of steps
to enforce such rights, preclude any other or further exercise thereof, at any
time whatsoever, or the exercise of any other right. This Agreement contains the
entire understanding and agreement of the parties relating to the subject matter
hereof and it supersedes all prior and/or contemporaneous understandings and
agreements of any kind and nature (whether written or oral) among the parties
with respect to such subject matter, all of which are merged herein.

 

Governing Law; Jurisdiction

 

(a) Tills Agreement shall be governed by and construed in accordance with the
laws of the State of Connecticut applicable to agreements made and to be
performed in that State, without regard to any of its principles of conflicts of
laws or other laws, which would result in the application of the laws of another
jurisdiction. Each of the parties unconditionally and irrevocably consents to
the exclusive jurisdiction of the courts of the State of Connecticut, located in
Hartford County and the Federal District Court for the Southern District of
Connecticut with respect to any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby, and each of
the parties hereby unconditionally and irrevocably waives any objection to venue
in any such court, and agrees that service of any summons, complaint, notice or
other process relating to such suit, action or other proceeding may be effected
in the manner permitted by applicable law. Each of the parties hereby
unconditionally and irrevocably waives the right to a trial by jury in any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Severability

 

Should any provision of this Agreement be held to be invalid, illegal or
unenforceable in any jurisdiction by a court of competent jurisdiction, that
holding shall be effective only to the specific provision, the extent of such
invalidity, illegally or unenforceability, without invalidating or rendering
invalid, illegal or unenforceable the remaining provisions hereof, and any such
invalidity, illegally or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. It
is the intent of the parties that tills Agreement shall be fully enforced to the
fullest extent permitted by applicable law.

 

ATTORNEY FEES

 

The prevailing party in any arbitration or litigation arising out of or relating
to this Agreement or any of the securities issued to RJL Computer Consulting
shall be entitled to recover all of its reasonable out-of-pocket expenses,
including, without limitations its attorneys' fees and all costs (including,
with respect to any appeal) (whether or not such costs are recoverable pursuant
to Connecticut State Code of Procedure) as may be incurred in connection with
either obtaining and/or enforcing any judgment and/or arbitration award, in
addition to any other relief to which that party may be entitled.

2

 

 

 

ASSIGNMENT

 

The rights and obligations of each party to this Agreement may not be assigned
without the prior written consent of the other party. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors (by merger, sale of stock, recapitalization or other similar
transaction) and their permitted assigns.

 

Drafting Historv, etc.

 

In resolving any dispute under, or construing any provision in under, this
Agreement, there shall be no presumption made or inference drawn (a) because the
attorneys for one of the parties drafted such provision of this Agreement, (b)
because of the drafting history of the Agreement, or (c) because of the
inclusion of a provision not contained in a prior draft or the deletion of a
provision contained in a prior draft.

 

Headings, etc.

 

The section headings contained in this Agreement are inserted for reference
purposes only and shall not affect in any way the meaning, construction or
interpretation of this Agreement. Any reference to the masculine, feminine, or
neuter gender shall be a reference to such other gender as is appropriate.
References to the singular shall include the plural and vice versa. This
Agreement may be executed in one or more counterparts. each of which, when takes
together, shall constitute one and the same agreement. This Agreement may be
executed by facsimile signature, which shall constitute a legal and valid
signature for purposes hereof.

 

Please sign this Agreement in the space provided below to indicate Viral
Genetics agreement with the terms and provisions of this Agreement.

 

 

Sincerely,

 

RJL Computer Consulting

 

By: /s/ Roger Leardi

Name: Rober Leardi

Title: President

 

AGREED AND ACCEPTED

 

Client: VG Life Sciences Inc.

 

By: /s/ Haig Keledjian

Name: Haig Keledjian

Title: Chairman

 



3

 

 



RJL COMPUTER CONSULTING SERVICES

 

November 1, 2011

 

 

·Assisted Viral Genetics in setting up a host virtual account to host a
virtualized phone system.

·Install and configure base operating system and phone system software on VG’s
host virtual instance.

·Provide 6 Cisco SPA508G 8 Line IP phones. Configure phones to work with the
phone system

·Configure each phones soft keys per instructions from Viral

·Genetics

·Configure dial plan per instructions from Viral Genetics

·Re-configure existing firewall to work with new voip system

·Setup sip trunk and provide temporary phone number

·Assist Viral in porting existing phone numbers to new system

·Providing 12 months of support for entire system

 

Hardware costs $1,200

Labor costs $14,000

 

 

 

September 1, 2012

 

Design and build a custom e-commerce site to look like it is part of the
existing vgenergy.net website. The purpose of the site will be to provide a
secure platform for customers and potential customers to log in and request
access to purchase LipidMax and also purchase the products once approved by VG
ENERGY.

 

The system will consist of 2 separate web sites. The first being the public
website that will allow people to log in and fill out a request to purchase.
They will need to provide the information specified by VG ENERGY and read and
accept 2 contracts.

 

The application will capture this information and store it to a database, it
will also email the information to an email address specified by VG ENERGY.

 

Once approved to purchase the customer will be able to purchase products put up
for sale by VGENERGY. The application will collect the items that the customer
wants to purchase, calculates shipping costs and sales tax if needed. It then
securely processes the customers credit cart saving the resulting order to the
database and emailing it to VGENERGY. At no time is the customers credit card
info saved to disk, it is only stored in RAM while processing the transaction.

 



4

 

 



The second site is a private administrative site to be used by VGENERGY to
manage the customers and products on the public site. There are two main areas
of this site the users area and the products area.

 

The users area will allow VGENERGY to view the customer information the customer
had entered as a request to purchase LipidMax, they can approve customers to
purchase or revoke the ability to purchase from the public site.

 

The products area is where VGENERGY can add or remove the products that will be
for sale on the public site. They can add/edit/delete products, descriptions,
price etc. and add or remove an image that would represent the product for sale.

 

In addition to the design and programing of the websites, the web server was
setup and configured for this purpose and will be maintained for a period of one
year. Which includes security updates to the operating system and applications
on the server, periodically checking the system logs for errors.

 

Labor costs $25,000

 

 

CURRENT PROPOSED WORK

 

 

Backup the existing phone system with all voice mail recordings / dial plan
configurations / call detail data / etc.

 

 

Update phone systems base operating system and phone system software to the most
current available major version (complete re-install)

 

 

Restore existing phone system configurations / voice mail / dial plan etc. to
function as the existing system does today.

 

 

Provide phone system support during the office move. Provide phone system
support until 12/31/2013.

 

Labor costs $2,500

